UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 8, 2014 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Minnesota 001-33999 95-3848122 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (952) 476-9800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02 – Results of Operations and Financial Condition. On May 8, 2014, Northern Oil and Gas, Inc. issued a press release announcing its financial and operating results for the first quarter of 2014. A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01 – Financial Statements and Exhibits. Exhibit Number Description Press release of Northern Oil and Gas, Inc., dated May 8, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 8, 2014 NORTHERN OIL AND GAS, INC. By /s/ Erik J. Romslo Erik J. Romslo Executive Vice President, General Counsel and Secretary EXHIBITINDEX Exhibit Number Description Press release of Northern Oil and Gas, Inc., dated May 8, 2014.
